Citation Nr: 0101162	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-18 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1965 to February 
1975.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
North Little Rock, Regional Office (RO) which continued a 50 
percent disability evaluation for the veteran's service-
connected post-traumatic stress disorder.  The veteran has 
been represented throughout this appeal by the Disabled 
American Veterans.  

In reviewing the record, the Board notes that a statement 
from the veteran's representative, requesting an examination, 
and a January 2000 statement from a VA physician were 
received prior to the case's transfer to the Board, but were 
not considered by the RO.  A waiver was not submitted by the 
veteran, and, under such circumstances, the additional 
evidence submitted should be considered by the RO prior to 
appellate consideration of the issue on appeal.  38 C.F.R. 
§ 20.1304(c) (2000).  However, the evidence of record shows 
that the veteran has stage IV adenocarcinoma of the lung, for 
which he is receiving palliative treatment.  In January 2000, 
he was granted service connection for this disability, 
assigned a 100 percent rating.  In addition, he was granted 
service connection, on a secondary basis, for lymphangitic 
spread of the adenocarcinoma, also assigned a 100 percent 
evaluation, and he was further granted special monthly 
compensation pursuant to 38 U.S.C.A. § 1114(s) (West 1991 & 
Supp. 2000), which is the highest level of compensation 
provided for service-connected disability.  Accordingly, it 
is not possible for the veteran to receive a higher monetary 
benefit, based on this appeal, or access to more treatment.  
Given these factors, the Board will not remand to schedule 
this seriously ill veteran for a psychiatric examination, or 
remand the appeal for the RO to consider the January 2000 
medical statement; rather, the Board will consider the case 
on the merits at this time.  






FINDING OF FACT

The veteran PTSD is manifested by symptoms resulting in a 
current GAF score of 35.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Part 4, Code 9411 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The relevant facts have been properly developed, and, 
accordingly, the statutory obligation of the Department of 
Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied, to the extent feasible 
in view of the veteran's poor health.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), 114 Stat. 
2096, ___ (Nov. 9, 2000).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4.  The disability is considered in the 
context of the entire recorded history of the disability, 
from the viewpoint of the veteran's working or seeking work, 
and in light of the effects of the disability upon ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130 (2000).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet.App. 55 
(1994).

The veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411.  Under that code, a 50 percent 
evaluation is warranted when the disorder causes occupational 
and social impairment, with reduced reliability and 
productivity, due to such symptoms as flattened affect; 
circumstantial, circumulatory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long- 
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. Part 4, Code 9411 (2000).  

A 70 evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The veteran was afforded a VA psychiatric examination in July 
1998.  At that time, his predominant mood was noted to be of 
depression, but his affect was appropriate, his thought 
processes logical and tight, and no gross memory impairment 
was demonstrated.  The examiner indicated an impression of 
post-traumatic stress disorder, chronic and assigned a GAF 
score of 49.  

From June to July, 1999, the veteran was admitted for a four-
week post-traumatic stress disorder program in a VA facility.  
The precipitating stressor was noted to be a recent 
separation from his wife, with plans for divorce.  It was 
noted that "[e]ven though he appeared to benefit from 
participating in our program, it is important to note that 
his symptoms of post traumatic stress disorder are chronic 
and severe in nature."  Nevertheless, a GAF score of 50 was 
assigned at discharge.  Diagnoses noted on the discharge 
included post-traumatic stress disorder, major depression, 
panic disorder and alcohol dependence in full remission.  

A November 1999 treatment entry indicated diagnoses including 
post-traumatic stress disorder and related a GAF score of 45.  

In a statement dated in January 2000, a VA physician reported 
that the veteran had been followed at a post-traumatic stress 
disorder clinic.  The physician noted that the veteran had 
been recently diagnosed with stage IV adenocarcinoma of the 
lung and that he had suffered physical deterioration from 
both the disease process and subsequent chemotherapy.  The 
physician stated that with such stressors, the veteran had 
suffered a worsening of his post-traumatic stress disorder 
symptoms and depression.  The physician indicated that 
veteran's GAF score was estimated at 35 during his last 
clinic visit.  

The GAF, or "global assessment of functioning," is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) (hereinafter DSM-IV), quoted in Carpenter v. 
Brown, 8 Vet.App. 240, 242.  (1995).  A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
or major impairment in several areas, such as work, family 
relations, judgment, thinking, or mood.  DSM-IV, at 47.  A 
GAF score of 41 to 50 reflects serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  Id.  

Thus, particularly in view of the most recent GAF score, when 
considered in conjunction with the hospitalization and other 
evidence, the evidence more closely approximates a 70 percent 
rating.  With the application of 38 C.F.R. § 4.7, a 70 
percent rating is accordingly warranted.  

However, the veteran does not meet any of the criteria 
required for a 100 percent rating.  See 38 C.F.R. Part 4, 
Code 9411 (2000).  Accordingly, the preponderance of the 
evidence is against an evaluation in excess of 70 percent for 
PTSD, a question as to which of two evaluations to apply has 
not been presented, and the disability picture does not more 
nearly approximate the criteria required for the next higher 
rating.  38 C.F.R. § 4.7 (2000).  


ORDER

A 70 percent evaluation for PTSD is granted, subject to 
regulations governing the payment of monetary benefits.



		
	K. D. HUDSON
	Acting Member, Board of Veterans' Appeals


 



